Citation Nr: 1232073	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-29 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for recurrent urinary tract infections as a result of herbicide exposure. 

2.  Entitlement to service connection for recurrent urinary tract infections associated with benign prostatic hypertrophy. 

3.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure. 


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a February 2011 Board hearing before the undersigned at the Winston-Salem RO.  A transcript of the hearing has been associated with the claims file.

The record is sufficiently developed to address the Veteran's service connection claim for recurrent urinary tract infections based on in-service herbicide exposure.  However, the record is not sufficiently developed with regard to its relationship to a possible prostate disorder that developed during active service.  In this regard, the Board finds that the Veteran's claim for recurrent urinary infections encompasses any pathology underlying or associated with this problem.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
Therefore, the Board finds it appropriate to bifurcate this claim according to these two theories of service connection, addressing the first on the merits and remanding the latter theory for further development.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  

The service connection claim for recurrent urinary infections associated with a possible prostate disorder that manifested during active service is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's recurrent urinary tract infections have not been shown to be caused or aggravated by herbicide exposure during active military service.

2.  The Veteran's hypertension has not been shown to be caused or aggravated by herbicide exposure during active military service or to be otherwise related to service. 


CONCLUSIONS OF LAW

1.  Recurrent urinary tract infections were not incurred in or aggravated by herbicide exposure during active service, and may they be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, letters dated in February 2008 and April 2008 informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has indicated in February 2008 and June 2010 statements, as well as in his testimony at the February 2011 Board hearing, that records no longer exist for private treatment identified by the Veteran at other facilities.  Accordingly, there is no duty to obtain those records.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In McLendon, 20 Vet. App. at 83, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, with regard to the Veteran's claim for urinary tract infections based on herbicide exposure, the Board finds that a VA examination is not warranted as there is no competent evidence that this disorder may be related to herbicide exposure, as discussed in more detail in the body of this opinion.  See id.  The issue of whether the Veteran's urinary tract infections are related to a prostate disorder which was incurred or aggravated by service is addressed in the REMAND portion of the opinion below.  

A VA examination has not been provided, and the Board finds that one is not warranted, with respect to the Veteran's hypertension claim.  In this regard, while the evidence shows that the Veteran has been diagnosed with hypertension since the mid 1990's, there is no credible evidence showing that it manifested during active service or until many years after service.  Even assuming that the Veteran was treated for hypertension during the 1970's, as he alleges, there is no indication that it may be related to service, from which he separated in May 1969.   Moreover, there is no competent evidence supporting a relationship between hypertension and herbicide exposure, as discussed below.  Thus, there is no indication that the Veteran's hypertension may be related to an in-service disease, injury, or event.  As such, a VA examination is not warranted.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including hypertension, may also be service connected on a presumptive basis if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).   

Here, the Veteran's service personnel records and service treatment records show that he served in South Korea from March 1968 to May 1969.  In a June 2012 rating decision, the RO found based on a response by the National Personnel Records Center (NPRC) that the Veteran had service in a unit that was stationed near the Korean DMZ and that the presumption of herbicide exposure was warranted.  See id.  Accordingly, the Board presumes that the Veteran was exposed to herbicides during active service. 

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e).  The diseases presumed to be caused by herbicide exposure are the following: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non- Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

Note 3 to 38 C.F.R. § 3.309(e) provides in pertinent part that the term ischemic heart disease in this subsection does not include hypertension or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

A. Recurrent Urinary Tract Infections 

The Veteran claims entitlement to service connection for recurrent urinary tract infections.  Specifically, he argues that his recurrent urinary tract infections are related to herbicide exposure during active service.  Alternatively, he argues that this disorder is related to the urinary problems he had during active service.  For the reasons discussed below, the Board finds that service connection for recurrent urinary tract infections based on in-service herbicide exposure is not warranted.  The Board will address the second theory of service connection in the REMAND portion of this opinion below.   

The Veteran's recurrent urinary tract infections are not among the diseases set forth in section 3.309(e) for which presumptive service connection may be established based on herbicide exposure.  Further, the diseases under section 3.309(e) do not include kidney disorders and do not include prostate disorders apart from prostate cancer.  The Veteran does not claim, and there is no evidence of record suggesting, that his urinary tract infections may be related to prostate cancer.  Moreover, service connection for prostate cancer was denied in a June 2012 rating decision based on the fact that this disease has not been established.  Thus, presumptive service connection under section 3.309(e) is not warranted for recurrent urinary tract infections as such or as a symptom of one of the diseases set forth in section 3.309(e).  

While service connection is not warranted on a presumptive basis under section 3.09(e), such a finding does not preclude the Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In this case, the Veteran has not submitted any competent evidence indicating that urinary tract infections may be related to herbicide exposure.  The Veteran himself, as a lay person, does not have the medical or scientific expertise to render a competent opinion in this regard, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

Indeed, under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Fed. Reg., 72 FR 32395, 32397-32398 (June 12, 2007).  As this finding is based on scientific studies reviewed and evaluated by the National Academy of Sciences (NAS), it outweighs the Veteran's bare assertion to the contrary.  Accordingly, service connection for recurrent urinary tract infections is not warranted based on the Veteran's herbicide exposure during active service on a direct basis. 

The Veteran's theory of service connection based on a prostate disorder that developed during active service is addressed in the REMAND portion of the opinion below. 

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for recurrent urinary tract infections based on herbicide exposure during active service must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 




B. Hypertension 

The Veteran claims entitlement to service connection for hypertension, to include as a result of herbicide exposure during active service.  For the following reasons, the Board finds that service connection is not warranted. 

As noted above, Note 3 to section 3.309(e) specifically states that ischemic heart disease does not encompass hypertension.  Thus, because the Veteran's hypertension is not included among the diseases for which presumptive service connection may be established based on herbicide exposure under section 3.309(e), service connection on this basis is not warranted. 

While service connection is not warranted on a presumptive basis under section 3.09(e), such a finding does not preclude the Veteran from establishing service connection with proof that his hypertension was in fact caused or aggravated by herbicide exposure.  See Combee, 34 F.3d at 1042; McCartt, 12 Vet. App. at 167.

In this case, the Veteran has not submitted any competent evidence indicating that hypertension may be related to herbicide exposure.  The Veteran himself, as a lay person, does not have the medical or scientific expertise to render a competent opinion in this regard, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469- 71.  Indeed, under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Fed. Reg., 72 FR at 32397-32398.  As this finding is based on scientific studies reviewed and evaluated by the NAS, it outweighs the Veteran's bare assertion to the contrary, which is unsupported by any competent medical or scientific evidence.  Accordingly, service connection for hypertension is not warranted based on the Veteran's herbicide exposure during active service. 

The Board next turns to the issue of whether the Veteran's hypertension was otherwise directly incurred in or aggravated by active service.  The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm for systolic blood pressure and 90 mm for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 801 (28th ed. 1994).  For evaluation purposes, VA has defined hypertension to mean that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  Because the threshold for hypertension defined by the medical community is lower than that defined by VA for evaluation purposes, the Board will apply the former to the present claim as it is more favorable to the Veteran.  

The Veteran's service treatment records do not show diagnoses of hypertension or high blood pressure readings.  The April 1969 separation examination report reflects a blood pressure reading which is well below the threshold for hypertension, with systolic blood pressure of 128 mm and diastolic blood pressure of 72 mm.  In the accompanying report of medical history, the Veteran denied a history of high blood pressure.  Further, the Veteran has not argued that he was diagnosed with or treated for hypertension or high blood pressure during active service.  Thus, the Board finds that the Veteran's hypertension did not manifest during active service. 

The earliest credible evidence of hypertension is a December 2004 VA problem list which reflects that the Veteran reportedly had been diagnosed with hypertension in 1995.  Private treatment records show diagnoses of hypertension dating from September 1997, around the time the Veteran had suffered a myocardial infarction.  There are no private treatment records dated prior to 1997 in the file.  

The Board notes that in a May 2006 authorized release form, the Veteran indicated that he was treated for hypertension in the 1970's by a Dr. Harshaw and a Dr. McKenzie.  However, as discussed above, the Veteran indicated in a June 2010 statement and at the February 2011 Board hearing that records for these physicians no longer exist.  Moreover, while the Veteran is competent to state that he received treatment for hypertension in the 1970's, the Board does not find this history to be credible as it is inconsistent with the December 2004 VA problem list, which indicates that the Veteran's hypertension reportedly had its onset around 1995.  The December 2004 VA problem list pre-dates the Veteran's claim for benefits, and the Veteran had every reason to provide an accurate onset date at the time in order to obtain appropriate medical treatment.  As such, as the Veteran's statement made in support of his claim for VA benefits with regard to treatment for hypertension in the 1970's is inconsistent with more probative evidence of record, the Board finds that it is not credible.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  

Based on the foregoing, the Board finds that the Veteran's hypertension did not manifest during active service or until 1995 or over twenty-five years after the Veteran's separation from service in May 1969.  This long period of time between separation from service and the initial onset of hypertension weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  As discussed in the preceding paragraph, the Board finds no credible evidence of an earlier onset of hypertension or a continuity of symptoms.  However, even assuming that the Veteran's hypertension was treated in the 1970's, he has not stated and there is no other evidence showing that it manifested during active service or to a compensable degree within one year of service separation.  The fact that it may have manifested some time in the 1970's does not, by itself, show that it was incurred in or aggravated by active service, from which he separated in 1969.  Thus, the Board finds that the criteria for service connection on a direct or presumptive basis have not been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for recurrent urinary tract infections as a result of herbicide exposure is denied. 

Entitlement to service connection for hypertension, to include as a result of herbicide exposure, is denied. 


REMAND

The Veteran's service connection claim for recurrent urinary tract infections associated with a possible prostate disorder which first manifested during active service must be remanded for further development.  

Specifically, the Board finds that a July 2008 VA examination report does not sufficiently address a possible relationship between the Veteran's current urinary problems, which have been associated with benign prostatic hypertrophy, and a March 1969 service treatment record reflecting a diagnosis of dysuria secondary to prostatitis, for which medication was prescribed.  The Veteran had also been hospitalized during service in December 1968 with a diagnosis of acute pyelonephritis or a kidney infection.  .  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 964 (31st ed. 2007).  It was noted at that time that the Veteran had slight discomfort on urination.  Private treatment records dated in 2003 reflect that the Veteran had urinary stream difficulties associated with a mildly enlarged prostate which was likely benign prostatic hypertrophy.  Recent VA treatment records reflect show that the Veteran has been prescribed Terazosin, which the July 2008 VA examiner noted is used to treat benign prostatic hypertrophy.  

In the July 2008 VA examination report, the VA examiner observed that there was no documentation of chronic glomerulonephritis during active service or in the post-service treatment records, and no evidence of recurrent urinary tract infections at the present time.  The examiner stated that the Veteran's benign prostatic hypertrophy would not be related to his episode of an acute kidney infection during service.  

The Board finds that the examiner's statement is correct as an evidentiary matter insofar as it addresses the Veteran's kidney problems during active service.  The service treatment records show that while a provisional diagnosis of chronic glomerulonephritis was rendered in an x-ray report, the final diagnosis was acute pyelonephritis.  Further, there is no evidence of subsequent kidney problems.  However, the service treatment records also show that the Veteran had dysuria associated with prostatitis, and the private treatment records dated in 2003 show that the Veteran had urinary stream problems associated with benign prostatic hypertrophy, for which he is currently on medication.  The examiner did not address whether the Veteran's current prostate disorder with associated urinary stream problems may be related to his prostatitis with dysuria documented in the March 1969 service treatment record.  As such, remand is warranted to obtain a VA opinion on this issue. 

Accordingly, the case is REMANDED for the following actions:

1. A VA opinion should be obtained to assess the nature and likely etiology of the Veteran's benign prostatic hypertrophy with associated urinary problems.  The Veteran need not be scheduled for another examination unless deemed necessary by the VA medical professional rendering an opinion on this issue.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the claims file, the examiner should render an opinion as to whether the Veteran's benign prostatic hypertrophy with associated urinary problems is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

Specifically, the examiner should address the likelihood of a relationship between the Veteran's current prostate disorder with associated urinary stream problems and his prostatitis with dysuria documented in the March 1969 service treatment record.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The agency of original jurisdiction (AOJ) should ensure that an adequate rationale has been provided before returning this case to the Board. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


